Name: 2001/51/EC: Council Decision of 20 December 2000 establishing a Programme relating to the Community framework strategy on gender equality (2001-2005)
 Type: Decision_ENTSCHEID
 Subject Matter: rights and freedoms;  European construction;  economic geography;  management
 Date Published: 2001-01-19

 Avis juridique important|32001D00512001/51/EC: Council Decision of 20 December 2000 establishing a Programme relating to the Community framework strategy on gender equality (2001-2005) Official Journal L 017 , 19/01/2001 P. 0022 - 0029Council Decisionof 20 December 2000establishing a Programme relating to the Community framework strategy on gender equality (2001-2005)(2001/51/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 13 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Having regard to the opinion of the Committee of the Regions(4),Whereas:(1) The principle of equal treatment for women and men is a fundamental principle of Community law and the Directives and other acts adopted in keeping with it have played a major part in improving the situation of women.(2) Experience of action at Community level has shown that promoting gender equality in practice calls for a combination of measures and, in particular, of legislation and practical action designed to reinforce one another. Experience has also shown that Community work in this area should be continued, combining integration of the gender dimension with specific action. In addition it has shown the importance of the role of men in achieving equality between the sexes.(3) The persistence of structural, gender-based discrimination, double - and often multiple-discrimination faced by many women and persistent gender inequality justify the continuation and strengthening of Community action in the field and the adoption of new methods and approaches.(4) The European Parliament, in its Resolution on the interim report of the Commission on the implementation of the medium-term Community action programme on equal opportunities for men and women (1996-2000)(5), has called on the Commission to submit a proposal for a fifth action programme.(5) The Council, in its Conclusions of 22 October 1999 has stressed the importance of a new action programme to promote equality for women and men.(6) The Fourth World Conference on Women held in Beijing on 15 September 1995 adopted a Declaration and a Platform for Action calling on governments, the international community and civil society to take strategic action to eliminate both discrimination against women and the barriers to gender equality. The final document to emerge from the follow-up meeting and the evaluation made at the UN/General Assembly in New York from 5 to 9 June 2000 (Beijing + 5) confirmed the Declaration and Platform for Action and strengthened the latter in certain areas. They also reaffirmed the need for its speedy and complete implementation.(7) All Member States and applicant countries have signed and ratified the UN/Convention on the Elimination of All Forms of Discrimination against Women (CEDAW).(8) The European Council, meeting in Lisbon on 23 and 24 March 2000 and at Santa Maria da Feira on 19 and 20 June 2000, called on the Commission and the Member States to further all aspects of equal opportunities in employment policies, for example by reducing occupational segregation and making it easier to reconcile working and family life, in particular by setting a new benchmark for improved childcare provision. It also set quantitative objectives, inter alia, with regard to increasing the number of women in employment from an average of 51 % today to more than 60 % by 2010.(9) In its Resolution of 29 June 2000(6) the Council stressed the importance of a balanced participation by women and men in family and working life.(10) The new Community framework strategy for gender equality embraces all activities of the Community which in accordance with Article 3(2) of the Treaty aim to eliminate inequalities, and to promote equality, between men and women. This Decision provides the structure for the horizontal and coordinating activities necessary to ensure coherence and to develop synergies with regard to the implementation of the Community framework strategy.(11) In order to reinforce the added value of Community action, the Commission, in cooperation with the Member States, should ensure, at all levels, the coherence and complementarity of actions implemented in the framework of this Decision and other relevant Community policies, instruments and actions, in particular those concerning a coordinated employment strategy, social policy, the European Social Fund, education, vocational training and youth.(12) Measures to strengthen the capacity of key players involved in promoting gender equality should include the exchange of information, experience and best practices among networks, including the network of Parliamentary Committees for Equal Opportunities for Women and Men in Member States and in the European Parliament and the Commission's experts' networks. Promotion of synergy among the members of the networks should be a priority issue.(13) It is important that the Commission and the Member States make efforts to ensure that all the texts, guidelines and calls for tenders published under this programme are written in clear, simple and accessible language.(14) It is necessary for the success of any Community action for the results to be monitored and evaluated against the aims.(15) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(7).(16) The agreement on the European Economic Area (EEA) provides for increased cooperation in the social field between the European Community and its Member States on the one hand and the countries of the European Free Trade Area participating in the European Economic Area (EFTA/EEA) on the other. Furthermore this Programme should be opened up for participation by the applicant countries of Central and Eastern Europe, in accordance with the conditions established in the Europe Agreements, in their additional protocols and in the decisions of the respective Association Councils, to Cyprus, Malta and Turkey. This participation should be funded by additional appropriations in accordance with the procedures to be agreed with those countries.(17) In the implementation of this programme, work carried out by other international organisations, in particular the United Nations, the Organisation for Economic Cooperation and Development, the International Labour Organisation and the Council of Europe, will be of particular interest.(18) A financial reference amount within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(8) is included in this Decision for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty.(19) Since the objectives of the proposed action by the Community, namely to promote gender equality, cannot be sufficiently achieved by the Member States by reason of, inter alia, the need for multilateral partnerships, transnational exchange of information and Community-wide dissemination of good practice, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality laid down in the said Article, this Decision does not go beyond what is necessary to achieve those objectives,HAS ADOPTED THIS DECISION:Article 1Establishment of the ProgrammeThis Decision establishes, for the period from 1 January 2001 to 31 December 2005, a Community Action Programme, hereinafter referred to as the "Programme". The Programme shall have as its purpose to promote gender equality, in particular by providing assistance and support for the Community framework strategy.Article 2Principles1. The Programme is one of the instruments necessary for the implementation of the overall Community strategy on gender equality, which embraces all Community policies and action aimed at achieving gender equality, including gender mainstreaming policies and specific actions targeted at women.2. The Programme shall coordinate, support and finance the implementation of horizontal activities under the fields of intervention of the Community framework strategy on gender equality. These fields of intervention are: economic life, equal participation and representation, social rights, civil life, gender roles and stereotypes. The principle of gender equality in the process of enlargement of the Union as well as the gender dimension both in the Community's external relations and in development cooperation policies must permeate all areas of intervention of the Community framework strategy.Article 3ObjectivesWithin the framework of the principles referred to in Article 2 and taking into account, where appropriate, future legislative activity, the Programme shall have the following objectives:(a) to promote and disseminate the values and practices underlying gender equality;(b) to improve the understanding of issues related to gender equality, including direct and indirect gender discrimination and multiple discrimination against women, by evaluating the effectiveness of policies and practice through prior analysis, monitoring their implementation and assessing their effects;(c) to develop the capacity of players to promote gender equality effectively, in particular through support for the exchange of information and good practice and networking at Community level.Article 4Community actions1. With a view to achieving the objectives referred to in Article 3, the following Community actions will be implemented within a transnational framework:(a) raising awareness, primarily by emphasising the Community dimension of the promotion of gender equality and by publicising the results of the Programme, in particular through publications, campaigns and events;(b) analysis of factors and policies relating to gender equality, including the collection of statistics, studies, gender impact assessment, tools and mechanisms, development of indicators and benchmarks and effective dissemination of results. This will also include monitoring of the implementation and application of Community equality law by evaluating legislation and practice in order to assess their impact and effectiveness;(c) transnational cooperation between parties through the promotion of networking and exchange of experiences at Community level.2. Arrangements for the implementation of the actions described in paragraph 1 are set out in the Annex.Article 5Implementation of the Programme and cooperation with Member States1. The Commission shall:(a) ensure the implementation of the Community actions covered by this Programme;(b) regularly exchange views with the Members of the Committee referred to in Article 7, with representatives of social partners at Community level and non-governmental organisations on the implementation and follow-up of the Programme and on related policy orientations. To that end, the Commission shall make the relevant information available to non-governmental organisations and the social partners. The Commission shall inform the said Committee of these points of view;(c) promote active partnership and dialogue between all the partners involved in the Programme, inter alia to encourage an integrated and coordinated approach to promote gender equality.2. The Commission, in cooperation with the Member States, shall take the necessary steps to:(a) promote the involvement in the Programme of all the parties concerned;(b) ensure the dissemination of the results of the actions undertaken within the Programme;(c) provide accessible information and ensure appropriate publicity and follow-up with regard to actions supported by the Programme.Article 6Implementing provisions1. The measures necessary for the implementation of this Decision relating to the matters referred to below shall be adopted in accordance with the management procedure referred to in Article 7(2):(a) the general guidelines for the implementation of the programme;(b) the annual plan of work for the implementation of the programme's actions;(c) the financial support to be supplied by the Community;(d) the annual budget and the distribution of funding between the various actions of the programme;(e) the procedures for selecting the actions to be supported by the Community and the draft list of actions to receive such support submitted by the Commission;(f) the criteria for monitoring and evaluating the programme, in particular its cost-effectiveness, and the arrangements for the dissemination of results.2. The measures necessary for the implementation of this Decision relating to all other matters shall be adopted in accordance with the advisory procedure referred to in Article 7(3).Article 7Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply.4. The Committee shall adopt its rules of procedure.Article 8Cooperation with other CommitteesIn order to ensure the consistency and complementarity of the Programme with other measures referred to in Article 9, the Commission shall keep the Committee regularly informed about other Community actions contributing to the promotion of gender equality. Where appropriate, the Commission shall establish regular and structured cooperation between this Committee and the monitoring committees established for other relevant policies, instruments and actions.Article 9Consistency and complementarity1. The Commission shall, in cooperation with the Member States, ensure overall consistency with other Union and Community policies, instruments and actions, in particular by establishing appropriate mechanisms and tools, such as gender impact assessment, monitoring tools and benchmarks, to coordinate the activities of this Programme with activities of particular relevance for the advancement of women, such as research, employment, non-discrimination, action to combat poverty and social exclusion, health, education, training and youth policy, culture, justice and home affairs and in the field of enlargement and of the Community's external relations (including external Community activities in the human rights field).2. The Commission and the Member States shall ensure consistency and complementarity between action undertaken under this Programme and other relevant Union and Community actions, such as those supported by the DAPHNE, STOP, PHARE and MEDA programmes, the research framework programmes to combat social exclusion, the social agenda and the Community action programme to combat discrimination (2001-2006).The programme must take account of specific actions supporting equal treatment for women and men in the area of employment and work which may be undertaken by the Community under the Structural Funds, the EQUAL Community initiative or measures promoting cooperation to reinforce employment strategy.3. The Member States shall facilitate and make all possible efforts to ensure that activities under this Programme are consistent with and complementary to those carried out at national, regional and local levels.Article 10Participation of EFTA/EEA countries, the associated countries of Central and Eastern Europe, Cyprus, Malta and TurkeyThe Programme shall be open to the participation of:(a) the EFTA/EEA countries in accordance with the conditions established in the EEA Agreement;(b) the applicant countries of Central and Eastern Europe (CEECs) in accordance with the conditions established in the Europe Agreements, in their additional protocols and in the decisions of the respective Association Councils;(c) Cyprus, Malta and Turkey, funded by additional appropriations in accordance with procedures to be agreed with those countries.Article 11Funding1. The financial reference amount for the implementation of the Programme for the period 2001-2005 shall be EUR 50 million.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 12Monitoring and evaluation1. The Commission shall regularly monitor the Programme in cooperation with the committee referred to in Article 7.2. The Programme shall be evaluated by the Commission at its mid-term and at the end of the Programme with the assistance of independent experts. The evaluation will assess the relevance, effectiveness and cost-benefit ratio of actions implemented with regard to the objectives referred to in Article 2. It will also examine the impact of the Programme as a whole.The evaluation will also examine the complementarity between action under the Programme and that pursued under other relevant Community policies, instruments and actions.3. The Commission shall submit an interim evaluation report by 31 December 2003 at the latest to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions.4. The Commission shall submit a final evaluation report on the Framework Strategy and the Programme to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions by 31 December 2006 at the latest.5. All evaluation reports referred to in paragraphs 3 and 4 shall indicate the extent to which funds have been made available to the Commission, the Member States and public bodies and to NGOs.Article 13AddresseesThis Decision is addressed to the Member States.Done at Brussels, 20 December 2000.For the CouncilThe PresidentÃ . Guigou(1) OJ C 337 E, 28.11.2000, p. 196.(2) Opinion delivered on 15 November 2000 (not yet published in the Official Journal).(3) Opinion delivered on 28 November 2000 (not yet published in the Official Journal).(4) Opinion delivered on 23 October 2000 (not yet published in the Official Journal).(5) OJ C 279, 1.10.1999, p. 88.(6) OJ C 218, 31.7.2000, p. 5.(7) OJ L 184, 17.7.1999, p. 23.(8) OJ C 172, 18.6.1999, p. 1.ANNEXI. INTERVENTION AREASIn accordance with the principles referred to in Article 2, the Programme may operate in one or more of the following fields of intervention, within the limits of the powers conferred by the Treaty on the Community:1. Economic lifeThis area relates to the remaining gender gaps in the labour market and the ways to tackle them. Action consists in increasing the employment rate of women, reducing unemployment rates among women and to making it easier for women and men to reconcile working with family life.The issues of gender segregation of the labour market, including vertical segregation (the glass ceiling) and the gender pay gap which are the main subject of the Community programmes referred to in Article 9(2) may fall within the Programme where this will ensure an integrated approach to the different areas covered by it or to types of action not financed by the said programmes.2. Equal participation and representationThis area covers the lack of women's participation in decision-making bodies. The actions consist in adopting strategies and instruments to promote women political, economic and social decision-making at all levels, including activities in external relations and development cooperation (such as the role and participation of women in international missions).3. Social rightsEffective gender mainstreaming needs to be applied to all policy areas which have an impact on women's daily life such as transport, public health and the fight against discrimination on other grounds. The actions are coordinated with those of the Community action programme to combat discrimination and other relevant action programmes. They aim at improving the application of Community legislation, in particular on social protection and in the areas of parental leave, maternity protection and working time, and at finding ways and means of more easily reconciling family and working life, in particular by setting benchmarks for the improved provision of childcare and care for the elderly.4. Civil lifeThis area covers the enforcement of the human rights of women. The actions promote the recognition of human rights of women, enforce equal opportunity rights and strengthen the fight against gender related violence and trafficking in women.5. Gender roles and stereotypesThis area covers the stereotyped images of women and men and the need to change behaviour, attitudes, norms and values to take account of the evolution of the roles of men and women in society. The actions cover gender mainstreaming in particular in education, training, culture, science, media, youth and sports policies.II. ACCESS TO THE PROGRAMMEUnder the conditions and implementing arrangements set out in this Annex, access to the Programme is open to all public and/or private bodies and institutions involved in promoting gender equality, and notably to:(a) Member States,(b) local and regional authorities,(c) bodies promoting gender equality,(d) the social partners,(e) non-governmental organisations,(f) universities and research institutes,(g) national statistical offices,(h) the media.III. TYPES OF ACTIONThe following actions may be supported by the Programme, in a transnational framework:Strand 1 - Awareness raising1. The organisation of conferences, seminars and events at European level;2. The organisation in the Member States and in the applicant countries in accordance with Article 10, of a large-scale European event on an annual basis on one of the programme's priorities;3. The organisation of European media campaigns and events to support the transnational exchange of information and the identification and dissemination of good practice, including the award of an annual prize to companies successful in promoting gender equality and with a view to strengthen the visibility of gender issues;4. The publication of materials to disseminate the results of the Programme, including the construction of an internet site providing examples of good practice, a forum for the exchange of ideas and a database of potential partners for transnational exchange actions as well as e-links to the existing relevant web-sites in the Member States;5. The implementation of transnational initiatives such as meetings, seminars or campaigns, on particular topics approved annually, after discussion with the Committee referred to in Article 7. The aim of these activities is to support and improve the synergy among national policies on gender equality and to develop a Community added value;6. Organisation of seminars and the dissemination of information on and in support of the implementation of Community law in the field of gender equality, with particular attention being paid to the needs and requirements of the applicant countries.Strand 2 - Analysis and evaluation1. The development and dissemination of comparable statistics, broken down by sex and, if possible, by age, and statistical series on women and men's situation in different policy areas;2. The development and dissemination of methodologies and indicators for evaluating the effectiveness of gender equality policies and practice (benchmarking);3. The analysis of women's situation in the labour market, implementation of equality legislation in the Member States, influence and impact of social protection and taxation on women and men and advancement of women in access to decision making levels will be carried out and the results and lessons learned will be disseminated;4. The collection, evaluation and dissemination of recent information and experience regarding successful initiatives, methods and techniques relating to women and the media, including overcoming gender stereotypes and promoting positive and varied portrayals of women and men in the media;5. The publication of an Annual Report on Gender Equality in the Union including the progress towards the reaching of the benchmarks and the evaluation of the results achieved;6. The realisation and dissemination of thematic studies on the target areas comparing and contrasting approaches within and across Member States and applicant countries;7. A feasibility study will analyse the prior conditions for the establishment of a European institute for gender.When implementing this strand the Commission will in particular ensure consistency and complementarity with the activities conducted by other Commission services or by European agencies; in particular, the European Foundation for the Improvement of Living and Working Conditions and the Community RTD Framework programme and the European Centre for the Development of Vocational Training (Cedefop).Strand 3 - Strengthening capacityThe following actions may be supported in order to improve the capacity and effectiveness of key players involved in promoting gender equality.Transnational exchange actions involving a range of players from at least three Member States, consisting of the transfer of information, lessons learned and good practice. These actions may be undertaken by NGOs or social partners at European level and transnational networks of regional or local authorities and of organisations which aim to promote gender equality.These actions may include comparison of the effectiveness of processes, methods and tools related to the chosen themes, mutual transfer and application of good practice, exchanges of personnel, joint development of products, processes, strategy and methodology, adaptation to different contexts of methods, tools and processes identified as good practice, and/or dissemination of results, profile-raising materials and events.IV. METHOD OF PRESENTING APPLICATIONS FOR SUPPORTStrand 1 Actions 2, 3 and 4 of this strand will be implemented in response to open calls for tenders. Actions 5 and 6, to be implemented under the authority of the Member States or by equality bodies, may be subsidised in response to restricted calls for tenders addressed to the Member States.Strand 2 This strand will be implemented via the Commission, normally in response to calls for tenders. Action 1 will be implemented following the relevant Eurostat procedures.Strand 3 Strand 3 will be implemented in response to open calls for tenders organised by the Commission, which will vet the proposals. The actions may be implemented by NGOs or social partners at European level, transnational networks of regional or local authorities or by transnational networks of organisations, which aim to promote gender equality.V. CARRYING OUT THE ACTIONS1. The actions to be taken may be funded by service contracts following calls for tender or by subsidies for joint financing with other sources. In the latter case, the level of financial assistance by the Commission may not exceed, as a general rule, 80 % of the expenditure actually incurred by the recipient.2. When carrying out the Programme, the Commission may require additional resources, including recourse to experts. These requirements will be decided in the context of the Commission's ongoing assessment of resource allocation.3. When carrying out the Programme, the Commission may have recourse to technical and/or administrative assistance, to the mutual benefit of the Commission and of the beneficiaries, related to identification, preparation, management, monitoring, audit and control.4. The Commission may also undertake information, publication and dissemination actions. It may also undertake evaluation studies and organise seminars, colloquia or other meetings of experts.5. The Commission will prepare annual work plans setting out the priorities and actions to be undertaken. Moreover, it will also specify the arrangements and criteria to be applied in selecting and financing actions under the Programme. In so doing, it will seek the opinion of the Committee referred to in Article 7.6. Actions undertaken will fully respect the principles of data protection.